 

Case 3:20-cv- OS ON N- ITED STATES DISTRICT COURT: of 6 PagelD5
FOR THE NORTHERN DISTRICT OF TEXAS- “LES ag Line

' ' -
4 RSD or ok

 

 

 

 

 

iat ' LEB
URIGINAT ra20DEC =7 PH 2:10
"CP TY em, ;
acguedine. N. Tanz 3 - $9 Cv3s 7Q- R
Chad F Wolf, Aeking Secretary 45D LDRD-000 2 1X.
U.S, Pa of Homeland Security
Le thir Cyl hut Tah tle Bll DA Spas Lazek
ree that into agen bppetten Comntoacon (FKL)
SAD easton wo wit pence Ao ett
len topracid wag tnd reli
‘Open asl a gl ge YF, perpgemed, F ye AVG,
Dmiy pastor doviy Fos age aepeatedy heelrnod. Mescatiy
me te hare Bee She Of dal adece) coches
ip LEE pate
LD was Cpecety Zt Mac trtE

 

 

* Attach additional pages as needed.

Date Otter ran ALD NK DOo- LOD

 

 

worn, ested tee pete —

Address Pp D Box 2 0 4 44 |
City, State, Zip Cmnd Vea ree Ix 1508 Y
Telephone 1). Y~- SY 3-0 19.3

 
 

Case 3*20-cv-03579-N-BN Document 3 Filed 12/07/20 Page 2of6 PagelD 6

Office for Civil Rights and Civil Liberties
U.S. Department of Homeland Security
Washington, DC 20528

 

 

 

)
Jacqueline Tanzy, )
)
Complainant )
)
V. ) Agency Case No. HS-CIS-00288-2019
) EEOC Case No. 450-2020-00037X
)
Chad F. Wolf, Acting Secretary, )
U.S. Department of Homeland Security, )
)
Agency )
)
FINAL ORDER

Pursuant to 29 C.F.R § 1614.110(a), the U.S. Department of Homeland Security (Department),
Office for Civil Rights and Civil Liberties (CRCL) hereby takes final action on the above-
captioned complaint by issuing a Final Order.! Based upon a review of the entire evidentiary
record, CRCL fully implements the Equal Employment Opportunity Commission (EEOC)
Administrative Judge’s (AJ) decision finding no discrimination, as the final action in this matter.
Pursuant to 29 C.F.R. § 1614.110(a), anotice is attached to this Decision informing Complainant
of the right to appeal to the EEOC or to file a civil action in Federal District Court. Also, a copy
of EEOC Form 573 is attached for Complainant’s submission to the EEOC’s Office of Federal
Operations, should Complainant decide to file an appeal.

PROCEDURAL HISTORY

1. On November 6, 2018, Complainant initiated contact with an Equal Employment
Opportunity (EEO) Counselor.

 

! Pursuant to the Homeland Security Act of 2002, as amended, 6 U.S.C. § 345, the Officer for Civil Rights and Civil
Liberties (CRCL) shall ensure that the protection of civil rights and civil liberties is appropriately incorporated into
Departmental programs and activities. On October 26, 2012, the Secretary for the Department issued Delegation
Number 19003, which delegated to CRCL the authority to render final decisions on behalf of the Secretary in EEO
complaints, pursuant to 29 C.F.R. § 1614.110, or administratively, when that regulation is not applicable.

 
Case 3'20-cv-03579-N-BN Document 3 Filed 12/07/20 Page 3of6 PagelD 7

2. On December 18, 2018, U.S. Citizenship and Immigration Services (USCIS) notified
Complainant of the conclusion of EEO counseling and of her right to file a formal
complaint.

3. On January 2, 2019, Complainant filed the formal complaint at issue.

4. On September 26, 2019, USCIS forwarded Complainant a copy of the Investigative File,
and provided her with notice of her right to request a hearing before an EEOC AJ or,
altematively, to receive a Final Agency Decision (FAD).

5. On October 22, 2019, Complainant filed a request for a hearing before an EEOC AJ.

6. On August 6, 2020, an AJ from EEOC’s Houston District Office issued a decision on the
complaint without a hearing, pursuant to 29 C.F.R. § 1614. 109(g). The AJ concluded
Complainant failed to prove she was discriminated against as alleged.

7. On August 6, 2020, CRCL received the AJ’s decision.
CLAIMS AT ISSUE

Whether USCIS discriminated against Complainant based on physical disability (umbar injury,
carpel tunnel syndrome, shoulder pain) and reprisal (prior EEO activity), when:

1. On October 20, 2018, management denied Complainant’s request for overtime.

2. Ona date uncertain, management rated Complainant’s Fiscal Year 2018 performance as
“Achieved Expectations” (3.2).

ANALYSIS

Initially, this Office finds that the AJ’s issuance of a decision without a hearing was procedurally
appropriate. See Petty v. Dep't of Def, EEOC Appeal No. 01A24206 (July 11, 2003); see also
Murphy v. Dep't of the Army, EEOC Appeal No. 01404099 (July 11, 2003). Specifically, the AJ
correctly determined an “appropriate factual record (i.e., one which contains all the information
necessary to enable an accurate adjudication of the complaint on its merits)” had been developed.
Petty, EEOC Appeal No. 01A24206. The AJ also ensured that the party opposing the ruling
(i.e., Complainant) was given: (1) ample notice of the proposal to issue a decision without a
hearing; (2) a comprehensive statement of the allegedly undisputed material facts; (3) the
opportunity to respond to such a statement; and (4) the chance to engage in discovery before
responding, if necessary. Petty, EEOC Appeal No. 01A24206; see also Administrative Judge
Handbook, Chapter 5.

Upon a complete review of the entire evidentiary record, this Office also finds that the AJ
correctly issued a decision without a hearing because Complainant failed to establish genuine
issues of fact on several elements essential to her case, and on which she bore the burden of
proof. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). Because the record did not
Case 3:20-cv-03579-N-BN Document 3 Filed 12/07/20 Page4of6 PagelD 8

contain a genuine issue of material fact, this Office finds that a reasonable factfinder could not

retum a verdict for the party opposing summary judgment, and the Agency is entitled to
Judgment as a matter of law. Anderson v. Liberty Lobby, Inc., 417 U.S. 242, 248 (1986);
Matsushita Elec. Indus. Co. v. Zenith Radio C. orp., 475 U.S. 574, 587 (1986).

CONCLUSION

Based upon the full evidentiary record, CRCL fully implements the AJ’s decision. Since

Complainant is not the prevailing party, she is not entitled to payment of attorney’s fees, costs, or
compensatory damages, and no corrective action is required.

Corin H. Lied September 8, 2020

For Veronica Venture Date
Deputy Officer, Office for Civil Rights and Civil Liberties
Director for EEO & Diversity

Department of Homeland Security

 

JIS
7 Case 3'20-cv-03579-N-BN Document 3 Filed 12/07/20 Page5of6 PagelD9

CERTIFICATE OF SERVICE
For timeliness purposes, it shall be presumed that the parties received the foregoing on the date
indicated below if sent via email or within five (5) calendar days after the date indicated below if

sent by regular or certified mail. I certify that the foregoing final action, appeal rights, and appeal
form were provided to the following:

Jacqueline Tanzy
608 Jutland Drive
Grand Prairie, TX 75052

(Via Email: Jacqueline.N.Tanzy@uscis.dhs.gov)

Teena Mathew Makil, Esq.
Office of the Chief Counsel
U.S. Citizenship and Immigration Service

(Via Email: teena.m.makil@uscis.dhs.gov)

Nancy E. Graham, Esq.
Administrative Judge
EEOC ~ New Orleans Field Office

(Via Email: nancy.graham@eeoc.gov)

U.S. Department of Homeland Security
U.S. Citizenship and Immigration Services
Office of Equal Opportunity and Inclusion
EEO Complaints Resolution Division
9360 Ensign Ave. South, Suite 151
Bloomington, MN 55438

(Uploaded and Notified Via Email)

  

September 9, 2020
Date

 

CRYL EEO Specialist

 
 

su ae wo SEATS TAP’ QUERY 3 PRO CVSE'7O- K

The JS 44 civil cover a and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers ag required by law, except as
provided by locat rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

T (@) PLAINTIFFS (1yi7 Case 150- ADAD- 0003 70 DEFENDANTS

 
 
     
    
 

 

 

 

 

Jacqueline N. Tanzy Chad F. Wolf, Acting Secretary, Dept Homeland Security, USCIS
(b) County of Residence of First Listed Plaintiff Dallas County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. P} y
NOTE: IN LAND CONDEMNATIO
THE TRACT OF LAND IN
(Cc) Attomeys (Firm Name, Address, and Telephone Number) Attomeys (if Known)
N/A Unknown
IL BASIS OF JURISDICTION (Place an “x” in One Bar Only) TIL CITIZENSHIP OF PRINCIPAL PA ROIBES aD i
(For Diversity Cases Only) Ga he:
[1 U.S. Government [3 Federal Question DEF
Plaintiff (U.S. Government Not a Party} Citizen of This State t im 1 Incorporated or Principal Place CT] 4 CO 4
of Business In This State
[J2 U.S. Govemment [x]4 Diversity Citizen of Another State (12 [ 2 Incorporated and Principal Place [7] 5 [x]5
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a Cl 3 CO 3 Foreign Nation O 6 CO 6
Foreign Country

 

 

Iv. NATURE OF SUIT iace an“

CONT

   

” in One Bax Only

      

 

  
   
 
    
   
 
       
     
 
   
 
 

  

 

 
 

110 Insurance PERSONAL INJURY PERSONAL INJURY J625 Drug Related Seizure 422 Appeal 28 USC 1 58
120 Marine 310 Airplane C 365 Personal Injury - of Property 2] USC 881 423 Withdrawal | 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | |690 Other 28 USC 157 372%a))
140 Negotiable Instrument Liability oO 367 Health Care/ [| 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical Me Pee ced | 410 Antitrust
& Enforcement of Judgment} Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act } 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability D0 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
[]153 Recovery of Overpayment Liability PERSONAL PROPERTY [7 BOR 8 | 880 Defend Trade Secrets [_] 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
C] 160 Stockholders’ Suits | 355 Motor Vehicle H 371 Truth in Lending Act 485 Telephone Consumer
[_] 190 Other Contract Product Liability [-} 380 Other Personal | _}720 Labor/Management Roo Protection Act
195 Contract Product Liability | 360 Other Personal ‘operty Damage Relations [|] 86) HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury C 385 Peper Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
7} 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange

864 SSID Title XVI
865 RSI (405(g))

890 Other Statutory Actions
891 Agricultural Acts
893 Environmental Matters

Medical eee Leave Act
| BIS erate, | 790 Other Labor Litigation
79] Employee Retirement

 
    
     
 
        
    
  
   

  

| J2to Land Condemnation 440 Other Cuil Rights

   

 

 

 

 

 

 

LJ 220 Foreclosure 441 Voting Income Security Act : (4 | 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 870 Taxes (US. Plaintiff Act
240 Torts to Land 443 Housing/ or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations q a 871 IRS—Third Party 899 Administrative Procedure
CJ 290 All Other Real Property ] 445 Amer. w/Disabilities -[”_] 535 Death Penalty 3 26 USC 7609 Act/Review or Appeal of
Employment Other: Agency Decision
x} 446 Amer WW Disabilities -[ | 540 Mandamus & Other 465 Other Immigration Ty 950 Constitutionality of
Other |_| 550 Civil Rights Actions State Statutes
|| 448 Education |_| 555 Prison Condition
|_| 560 Civil Detainee -
Conditions of
Confinement
. ORIGIN (lace an “Xx” in One Bax Only)
5 1 Original C2 Removed from im 3 Remanded from C] 4 Reinstated or Cl 5 Transferred from C) 6 Multidistrict Oo 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION Disability Discrimination and Disparate Treatment.

Brief description of cause:

1)Performance Plan Appraisal underrated: 2).RA filed 11-9-18/denied 8-1-19: RA filed 1-31-20/denied 2-18-20

 

 

 

 

 

VIL REQUESTED IN [ CHECKIFTHISIS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. N/A JURY DEMAND: (lyes No
VIII. RELATED CASE(S)
IF ANY (ee msinuctons)’ Gp Pending Case DOCKET NUMBER _450-2020-00037X
DATE SIGNATURE OF ATTORNEY OF RECORD

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
